Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to RCE and IDS filed on 05/03/2021. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) dated 05/03/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.
Allowable Subject Matter
Claims 9-12 are allowed for reasons stated in the notice of allowance mailed on 10/22/2020; these reasons are reproduced below.

 In view of Applicant’s arguments filed on 07/14/2020, and the Declaration filed by Dr. Saori Miyano on 01/16/2020 the following rejections are herein withdrawn:
1) The rejection of claims 9, 11 under 35 U.S.C. 103 as being unpatentable over Watanabe et al., ("Abstract 770: E7090: A potent and selective FGFR inhibitor with activity in multiple FGFR-driven cancer models with distinct mechanisms of activation," CANCER RESEARCH, 2015, 75(Suppl. 15):l-4, Published August 2015; PTO-1449) is herein withdrawn.
2) The rejection of claims 10, 12 under 35 U.S.C. 103 as being unpatentable over Watanabe et al., ("Abstract 770: E7090: A potent and selective FGFR inhibitor with activity in multiple FGFR-driven cancer models with distinct mechanisms of activation," CANCER RESEARCH, 2015, 75(Suppl. 15):l-4, Published August 2015; PTO-1449) as applied to claims 9, 11 above, and further in view of Gould (International Journal of Pharmaceutics. 33 (1986), pages 201-217; PTO-892) is herein withdrawn.
Applicant’s data in the Declaration filed by Dr. Saori Miyano on 01/16/2020, shows that E7090 (FGFR inhibitor, instant compound) had significantly greater inhibitory activity than PD173074, TKI-258, and ponatinib (FGFR inhibitors) against human breast cancer cells is persuasive to overcome the rejection. Nothing in the cited reference Watanabe et al. would have led the person of ordinary skill in the art to expect the comparably remarkable effect of E7090 against breast cancer cells. Because the enhanced anti-proliferation activity of E7090 against breast cancer cells was unexpected to the person of ordinary skill in the art at the time of filing of the present application, the experimental 

In light of the Applicant's arguments filed on 07/14/2020, and the Declaration filed by Dr. Saori Miyano on 01/16/2020, claims 9-12 are allowed and renumbered to claims 1-4.
The instant invention as defined by claims 9-12 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627